Citation Nr: 1020642	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for gastroesophageal 
reflux disease to include acid reflux, hiatal hernia, and any 
intestinal condition other than irritable bowel syndrome.

4.  Entitlement to an initial schedular disability rating in 
excess of 10 percent for thoracic spine musculoligamentous 
strain.

5.  Entitlement to an initial compensable schedular 
disability rating for vasomotor rhinosinusitis.

6.  Entitlement to an initial schedular disability rating in 
excess of 10 percent for traumatic brain injury to include 
memory loss.

7.  Entitlement to an initial schedular disability rating in 
excess of 10 percent for adjustment disorder with depressed 
and anxious mood, claimed as depression and posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for sleep disorder to 
include sleep apnea.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for posterior occlusal 
wear and attrition; nocturnal bruxism, claimed as grinding 
teeth.

11.  Entitlement to an initial compensable schedular 
disability rating for cervical spine musculoligamentous 
strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 2006 to 
December 29, 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In a February 2008 rating decision the RO granted service 
connection for thoracic spine musculoligamentous strain; 
cervical spine musculoligamentous strain; vasomotor 
rhinosinusitis; and tinnitus.  The RO awarded these 
disabilities ratings of 10, zero, zero, and 10 percent, 
respectively.

In an April 2008 rating decision the RO denied service 
connection for posterior occlusal wear and attrition; 
nocturnal bruxism, claimed as grinding teeth.  This is 
essentially a dental condition of occlusal wear and attrition 
due to a behavioral disorder of nocturnal bruxism.  

In a July 2008 rating decision the RO granted service 
connection for traumatic brain injury to include memory loss, 
awarding that disability a 10 percent disability rating; and 
denied service connection for (1) mental condition to include 
post-traumatic stress disorder, (2) headaches, (3) 
gastroesophageal reflux disease (GERD) to include acid 
reflux, hiatal hernia, and any other intestinal condition; 
(4) irritable bowel syndrome; (5) sleep disorder to include 
sleep apnea; and (6) posterior occlusal wear and attrition; 
nocturnal bruxism, claimed as grinding teeth.

In a November 2008 rating decision the RO: granted service 
connection for a mental disorder identified as an adjustment 
disorder with depressed and anxious mood; and continued the 
10 percent disability rating for thoracic spine 
musculoligamentous strain.  The Board finds that the issues 
on appeal are more accurately stated as described on the 
title pages of this decision.

The Veteran perfected appeals from these rating decisions 
resulting in the claims now on appeal to the Board for 
service connection and for higher initial ratings, as 
reflected in the issues listed above on page one and two of 
this decision.  The Veteran did not appeal as to the tinnitus 
rating assigned in the February 2008 rating decision. 

In September 2009, the RO forwarded to the Board a VA medical 
record received at the RO after the case was certified to the 
Board.  The RO did not issue a supplemental statement of the 
case regarding the new evidence, which did not come with a 
waiver of the RO's review.  The received record, however, 
only contained evidence pertaining to issues being remanded 
to the RO in the REMAND below.  Thus, because the RO will 
have an opportunity to issue a supplemental statement of the 
case on remand that includes consideration of this record, 
actions are not required to obtain a waiver on this material. 

The issues pertaining to service connection for the claimed 
sleep disorder, headaches, and occlusal wear and attrition 
due to nocturnal bruxism, and pertaining to the initial 
ratings assigned for the service-connected traumatic brain 
injury, mental disorder, and cervical spine disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The current medical evidence does not show that Veteran 
has a hearing loss disorder as defined by the VA.

2.  The current lay and medical evidence does not show the 
presence of irritable bowel syndrome or lay evidence of 
observations of any current gastrointestinal symptoms for 
which a diagnosis is not in effect.

3.  The preponderance of the evidence is against a finding 
that gastroesophageal reflux disease, to include acid reflux, 
hiatal hernia, or other intestinal condition was manifested 
in service; that any such current disorder is related to 
service; that a gastroesophageal reflux disorder diagnosed 
prior to service was aggravated during service; or that any 
gastrointestinal disorder defined by VA as a chronic disease 
was manifested to a compensable degree within a year 
following separation from active duty.

4.  Thoracic spine musculoligamentous strain is not 
manifested by forward flexion of the thoracolumbar limited to 
60 degrees or less, or combined range of motion of the 
thoracolumbar spine limited to 120 degrees or less, or by 
muscle spasm or guarding resulting in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; nor manifested by incapacitating 
episodes of intervertebral disc syndrome, and there are no 
chronic neurological pathologies such as bowel or bladder 
impairment due to the service-connected disability.

5.  Vasomotor rhinosinusitis is shown to be productive of any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes characterized by headaches, pain, and purulent 
discharge or crusting; or productive of a 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side; or productive of polyps. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Irritable bowel syndrome was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303. 3.306 (2009).

3.  Gastroesophageal reflux disease to include acid reflux, 
hiatal hernia, and any intestinal condition other than 
irritable bowel syndrome, was not incurred in or aggravated 
during military service, nor may service connection for a 
gastrointestinal disorder be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).

4.  The schedular criteria for an evaluation in excess of 10 
percent for thoracic spine musculoligamentous strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 
(2009).

5.  The criteria for a compensable disability rating for 
vasomotor rhinosinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6513, 6522 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the appeal arises, in part, from the initial 
evaluation assigned for right knee disability as part of the 
original grant of service connection.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nevertheless, the Board has considered whether there was any 
defect in the notice or assistance to the Veteran with regard 
to the claims for service connection  addressed in this 
appeal which have not been granted.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
in May 2008 and April 2009.  These documents in combination 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating and service 
connection claims on appeal and decided below.  The RO has 
provided adequate notice of how effective dates are assigned.  
The claim was subsequently readjudicated, most recently in a 
January 2010 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  In any event, 
the Veteran is represented by an attorney.

In any event, the claimant has never alleged that any content 
error prevented him from meaningfully participating in the 
adjudication of his claim.  Moreover, the Veteran is 
represented by counsel.  Counsel has made several submissions 
on behalf of the Veteran during the course of this appeal.  
See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
VCAA notice error not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  As such, he has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claims on appeal decided below.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran and his counsel have not 
identified, and the record does not otherwise indicate, that 
any additional evidence exists that has not been obtained and 
would be necessary for a fair adjudication of the claims 
decided below.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims decided below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, if a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, then 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

On a threshold level, to establish service connection the 
record must show: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and she does not argue otherwise.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and within the realm of the 
witnesses' personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (competent lay evidence means any evidence not 
requiring that specialized education, training or experience; 
lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recognized that that Board had 
inherent fact-finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a).  

Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In this capacity, the Board finds the Veteran is competent to 
attest to any symptoms he is capable of observing, to include 
as to a continuity of symptomatology after discharge from 
service that he can perceive.  Layno v. Brown, 6 Vet. App. 
465 (1994); 38 C.F.R. § 3.159(a)(2).  Again, however, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  If the evidence supports the 
claim or is in relative equipoise, the Veteran prevails; if a 
fair preponderance of the evidence is against the claim, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A.  Bilateral Hearing Loss

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

With audiological examinations, the threshold for normal 
hearing is from 0 decibels (dB) to 20 dB; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  However, unless a hearing 
loss as defined under 38 C.F.R. § 3.385 is shown, VA may not 
grant service connection for hearing loss.  On a whispered 
voice test, which generally was previously found in some 
service medical examination reports, a finding of 15/15 is 
considered normal.  See Smith v. Derwinski, 2 Vet. App. 137, 
138, 140 (1992).

Notably, service connection is in effect for tinnitus.  On 
review of the service treatment records, however, none show 
any complaints of hearing difficulties referable to the 
claimed bilateral hearing loss.  There are several service 
treatment records that include audiometric readings, however, 
none of these include findings that meet the definition of 
hearing loss requisite to entitlement to service connection 
for hearing loss.  38 C.F.R. § 3.385.  

At the time of his post-deployment examination in December 
2007, the audiometric readings revealed pure tone thresholds 
of 20, 15, 10, 10, and 15 decibels in his right ear, and 15, 
5, 0, 0, and 10 decibels in his left ear, at 500, 1,000, 
2,000, 3000, and 4000 Hertz (Hz), respectively.  

Although the 20 dB threshold average in the right ear at 500 
Hz and 15 dB average acuity in the left ear reflects some 
degree of hearing loss, hearing loss as defined under 38 
C.F.R. § 3.385 did not exist at the December 2007 VA 
examination.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).  There is also no evidence of sensorineural 
hearing loss within the first year after service so as to 
warrant service connection on the basis of the relevant 
regulatory presumption.  See 38 C.F.R. §§ 3.307, 3.309.  
 
Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court of Appeals 
for Veterans Claims' holding in Hensley, service connection 
may still be established if it is shown that a current 
hearing loss is related to service.  The Veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  However, the claims files do not contain 
any medical evidence that the Veteran has a hearing loss 
disorder as defined by the VA.

There are no medical records after service showing a current 
hearing loss as defined by 38 C.F.R. § 3.385.  Though the 
Veteran is competent to describe associated symptoms, he is 
not competent to make a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  

Thus, there is no current hearing loss disability for which 
service connection may be granted.  Thus, the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran essentially claims that due to service, he has 
hearing loss, which is severe enough to warrant an award of 
service-connected, and that he has tinnitus.  However, this 
lay contention by the Veteran that he has hearing loss stands 
alone, as the sole evidence that the Veteran has a hearing 
loss in this case.  The Veteran is competent to describe 
symptoms that are capable of lay observation.  However, a lay 
observation by a Veteran that his hearing acuity has 
decreased is not sufficient evidence to place in equipoise 
the evidence that hearing thresholds meet the criteria for 
hearing loss disability, as defined at 38 C.F.R. § 3.385.  As 
a layman, however, the Veteran is not competent to establish 
the precise hearing thresholds he experiences, since these 
are not readily observable by a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence to support the lay 
contention, the Veteran's lay evidence is insufficient to 
establish that the Veteran currently has a chronic hearing 
loss, as defined by 38 C.F.R. § 3.385.  the Veteran's 
statements that his hearing is not as good as it was prior to 
service is not of sufficient weight and persuasive value to 
place the favorable evidence in equipoise with the 
unfavorable medical evidence that the Veteran does not 
manifest a current hearing loss disability.  There is no 
reasonable doubt which might allow a more favorable 
determination.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.



B.  Irritable Bowel Syndrome

Service treatment records show no indication of a medical 
diagnosis of irritable bowel syndrome.  At the time of the 
December 2007 report of medical assessment, the Veteran made 
no complaints referable to such intestinal symptomatology.  
He reported that he did not have and had not had stomach, 
liver, intestinal trouble or ulcer.  

The VA treatment records after December 2007 show no 
referable complaints, treatment, or findings, or diagnosis of 
irritable bowel syndrome.  

In his 2008 claim for service connection for irritable bowel 
syndrome, if present, the Veteran did not explain why he was 
seeking service connection for irritable bowel syndrome.  He 
did not describe manifestations or symptoms that he thought 
might be referable to irritable bowel syndrome.  The Veteran 
did not describe any gastrointestinal symptoms that he 
attributed to irritable bowel syndrome at the time of 2008 VA 
gastrointestinal examination.  The Veteran did not describe 
contentions as to service connection for irritable bowel 
syndrome in his disagreement with the denial of service 
connection for that disorder, or in his substantive appeal.  
The Board notes that additional records are being sought from 
Madonna Rehabilitation Hospital, as noted in the Remand 
appended to this decision, but the Veteran has not indicated 
that he was treated at that facility for any gastrointestinal 
disorder or for irritable bowel syndrome.  While a lay 
individual is competent to report observed symptoms, the 
Board is unable to identify any report of observed symptoms 
referable to this claim.

Similarly, the Veteran's counsel has not identified the basis 
for the Veteran's claim for service connection for irritable 
bowel syndrome, and has not identified any additional 
information that should be obtained.  

The Veteran is competent to describe symptoms capable of lay 
observation.  However, in this case, the Veteran has not 
provided a description of observed symptoms which he thinks 
might be indicators of irritable bowel syndrome.  As a lay 
person, the Veteran is not competent to provide a medical 
opinion that he has irritable bowel syndrome, although he is 
competent to provide observations which a medical examiner 
may then assess to determine whether irritable bowel syndrome 
is present.  In the absence of lay evidence that the Veteran 
has reported lay observations of a current gastrointestinal 
disorder to an examiner during a VA examination, or to a 
provider during VA or private treatment, or in a written 
communication to VA, service connection for irritable bowel 
syndrome cannot be awarded based solely on the Veteran's lay 
contention that he has such disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); See also Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  

The Veteran has provided no lay or medical evidence that he 
has gastrointestinal symptoms for which a diagnosis has not 
been assigned, nor has he provided evidence of lay 
observations of gastrointestinal symptoms for which no 
diagnosis has been assigned.  The Veteran has not indicated 
that he was treated for a gastrointestinal disorder by any 
provider whose treatment records are not associated with the 
claims file, nor has he alleged that any provider who has 
treated him since his service discharge has advised him that 
he has irritable bowel syndrome.  The Board finds the lack of 
such contentions particularly significant, since the Veteran 
is represented by counsel.  The lack of any such contention 
estabslihes that VA has no further duty to assist the Veteran 
to develop the claim.  

As there is no lay or medical evidence that the Veteran has a 
current gastrointestinal disorder other than a history of 
GERD, the preponderance of the evidence is against the claim 
for service connection for irritable bowel syndrome.  
Therefore, the benefit-of-the-doubt rule does not apply, as 
there is no favorable lay or medical evidence which could 
place the evidence in equipoise to warrant a grant of service 
connection.  

The Veteran's sincere belief that he has irritable bowel 
syndrome is not questioned.  However, further development of 
the claim is not possible unless the Veteran provides some 
lay evidence as to the symptoms or manifestations which he 
believes may be associated with that disorder.  In the 
absence of any evidence, lay or medical, to support the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
C.  Gastroesophageal Reflux Disease to Include Acid Reflux, 
Hiatal Hernia, and any Intestinal Condition Other Than 
Irritable Bowel Syndrome

Private treatment records dated in August 1987 show that the 
Veteran was seen for epigastric pain diagnosed as 
gastroesophageal reflex, and as marked gastroesophageal 
reflex.  In September 1987 he was doing much better, and 
subsequent private treatment records through July 1988 show 
no further problem with that diagnosis; however, in April 
1988 he was seen for a different problem thought to be a kind 
of functional abdominal problem that was stress and dietary 
related.  The Veteran has stated that he had a history of 
GERD prior to service, and the 1988 pre-service clinical 
records appear to provide clear and substantiate this 
history.  

Where a Veteran was diagnosed with a disorder prior to 
service, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Service treatment records include an August 2005 report of 
medical history in which the Veteran reported having had 
frequent indigestion or heartburn, but not having had 
stomach, liver, intestinal trouble or ulcer.  At that time 
the Veteran reported that in the past he had had GERD 
(gastroesophageal reflux disease).  

VA treatment records beginning in January 2008 through April 
2009 addressing various conditions and complaints show no 
indications referable to the claimed gastroesophageal reflux 
disease to include acid reflux, hiatal hernia, and any 
intestinal condition.

The report of an October 2008 VA examination shows that the 
examiner noted that review of the medical records indicated 
that the Veteran had been diagnosed in the past with GERD, 
and that the Veteran reported he had taken medications for 
this about two years before.  Presently he was on no 
medications for GERD.  

The Veteran reported no significant heartburn or pyrosis 
currently, and reported no blood in stools.  His weight was 
stable and he had no history of anemia or malnourishment.  He 
reported no nausea, vomiting, diarrhea, or constipation.  He 
has not undergone any abdominal or gastrointestinal 
surgeries.  He reported experiencing very infrequent to rare 
episodes of any heartburn symptoms.  He described no 
regurgitation.  

The VA examiner noted that there was no history of 
hospitalization or surgery related to the esophagus, trauma 
to the esophagus, esophageal neoplasm, nausea or vomiting 
associated with the esophageal disease, dysphagia, esophageal 
distress, regurgitation, hematemesis or melena, or esophageal 
dilation.  On objective examination, there was no sign of 
significant weight loss or malnutrition.  

The examiner concluded that, since the Veteran was not 
currently taking medication to control GERD, and was not 
seeking evaluation for GERD, the clinical records established 
that the Veteran's history of GERD was not aggravated in 
service.  The examiner opined that there were no significant 
effects on occupation and no effects on daily activities.  

Generally, to be present as a current disability, the claimed 
condition must be present at the time of the claim for 
benefits, as opposed to sometime in the distant past.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  

Although the Veteran is competent to describe associated 
symptoms capable of lay observation, he is not competent to 
give a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  While the Veteran may believe he has the 
claimed digestive system disorder, he lacks the medical 
training to diagnosis that condition.  There is no lay or 
medical evidence that the Veteran has symptoms of a 
gastrointestinal disorder which were not reported to the VA 
examiner who concluded that the Veteran's past GERD was not 
aggravated in service, since he did not now present symptoms 
of that disorder and was not currently taking medication to 
control GERED.  . 

With respect to any preexisting digestive system 
symptomatology shown in 1987, there is no evidence whatsoever 
that this was aggravated during any period of active duty.  
None of the service treatment records show current complaints 
or treatment, and no more than a reported history of past 
GERD.  

The VA treatment records show no evidence suggesting any 
significant gastrointestinal symptomatology or chronic 
condition.  The examiner at the recent VA examination 
recorded no current abnormalities other than infrequent to 
rare episodes of any heartburn symptoms.  Though the examiner 
recorded a diagnosis that included GERD, the examiner noted 
the Veteran was asymptomatic.  The evidence establishes that 
that this diagnosis was based on the past history as reported 
by the Veteran, and on the clinical records dated in the 
1988, when a diagnosis of GERED was assigned.  

The evidence otherwise does not show that any 
gastroesophageal reflux symptoms in the 1980s continued 
thereafter, or if so, were aggravated during service, or 
continued after service so as to constitute a chronic 
disorder. 

In sum, the preponderance of the evidence is against the 
claim that a current digestive system disorder, claimed as 
gastroesophageal reflux disease to include acid reflux, 
hiatal hernia, and any intestinal condition other than 
irritable bowel syndrome, is related to service.  The 
preponderance of the evidence is against a claim that any 
digestive system symptoms prior to active duty service was a 
chronic disorder that was aggravated during a period of 
service; or that otherwise there is any currently diagnosed 
condition that is linked to service or a service-connected 
disability.  

Therefore, the preponderance of the evidence is against the 
claim for service connection for gastroesophageal reflux 
disease to include acid reflux, hiatal hernia, and any 
intestinal condition other than irritable bowel syndrome.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  But the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; 
Fanning v. Brown, 4 Vet. App. 225 (1993).  A disability not 
specifically listed in the Rating Schedule may be rated under 
a closely related injury in which the functions affected and 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2009).

A.  Thoracic Spine Musculoligamentous Strain

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion. Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has evaluated the appealed disabilities' ratings under 
rating criteria for evaluating the musculoskeletal system, 
under 38 C.F.R. § 4.71a (2007).  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 provides that arthritis due to 
trauma that is substantiated by X-ray findings is to be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The current evidence on 
file does not show the presence of arthritis involvement in 
the Veteran's thoracic spine disability.

Under VA's Rating Schedule, disabilities of the spine are to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of 
the Spine: 

A 10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or there is 
muscle spasm or guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height. 

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

Higher ratings are assignable for more severe symptoms.  

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, DCs 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 10 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least one week 
but less than two weeks during the past 12 months. 
 
A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two 
weeks but less than four weeks during the past 12 
months. 

Higher ratings are assignable for more severe symptoms.  

38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, DCs 5235 to 5243.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (2).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

The report of an October 2008 VA examination of the thoracic 
spine musculoligamentous strain shows that Veteran reported 
complaints of pain between the scapula and to the lower back, 
which he described as constant, with some tightness and 
achiness in the mid to low back and paravertebral musculature 
of the thoracic and lumbar spine.  He reported he had no 
spasms or radiculopathy type symptoms.  He reported that he 
takes naproxen as needed; and that flare-ups could occur 
weekly depending on activity.  Flare-ups were moderate and 
could last hours up to one or two days.  Flare-up was 
precipitated by bending, lifting type activities.  Medication 
and rest alleviated symptoms.  

The Veteran reported having no associated neurologic 
abnormalities.  He reported that he had a history of fatigue, 
decreased motion, stiffness and pain, but no weakness or 
spasms.  He had no limitations on walking.  

On examination, the thoracic sacrospinalis showed no spasm, 
atrophy, guarding, or weakness. There was pain on motion and 
tenderness on both sides.  The Veteran's posture, head 
position, symmetry and gait were normal.  The Veteran had no 
abnormal spinal curvatures.  Detailed motor examination of 
the spine showed active movement against full resistance for 
all motor results.  Detailed sensory examination of the lower 
extremities showed no abnormality.  All reflexes were normal.  

There was no thoracocolumbar spine ankylosis.  Range of 
motion for the lumbar spine showed extension from zero to 30 
degrees with some tenderness beginning at 25 degrees.  
Forward flexion was from zero to 90 degrees with some 
tenderness beginning at 80 degrees.  Bilateral lateral 
bending and bilateral rotation on each side were all each 
from zero to 30 degrees with some tenderness at 30 degrees.  
The paralumbar musculature was tender to palpation.  

The examiner noted the following regarding "Deluca" 
criteria.  With repetitive use, there was a mild increase in 
pain; without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss in 
range of motion.  The Veteran further opined that he could 
not express the additional amount of the limitation of motion 
with repetitive use or during flare up without resorting to 
speculation.  

X-ray examination of the thoracic spine concluded with an 
impression of normal thoracic spine.  The October 2008 VA 
examination contains a diagnosis of thoracic spine 
musculoligamentous strain.  The examiner opined that this 
resulted in significant effects on the usual occupation, of 
decreased mobility, and problems with lifting and carrying, 
and pain; and mild effects on daily activities with chores.

On evaluating the facts in light of the relevant rating 
criteria as discussed above, the Board does not find that a 
disability rating in excess of the current 10 percent is 
warranted for the thoracic spine musculoligamentous strain.  
First, there are no separately diagnosed neurologic 
abnormalities shown to be caused by or part of the service-
connected thoracic spine musculoligamentous strain.  

Second, there is no evidence of intervertebral disc syndrome 
symptoms suggestive of sciatic nerve involvement that could 
allow for a higher rating than in effect pursuant to relevant 
criteria for evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode.  
38 C.F.R. § 4.71a.  Basically, the evidence does not show any 
such symptoms as reflected in the examination findings above.  
The record otherwise does not reflect such findings.

Third, the findings from the recent VA examination do not 
show that the disability picture of the Veteran's thoracic 
spine musculoligamentous strain meets the criteria under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The findings of that examination shows that forward 
flexion of the back was from zero to 90 degrees with some 
tenderness beginning at 80 degrees, significantly greater 
than the 60 degrees or less required for a higher rating of 
20 percent under that formula.  The Veteran's thoracic spine 
is also not shown to have muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

In summary, the Board does not find that a higher rating is 
warranted for the thoracic spine musculoligamentous strain, 
under any relevant diagnostic criteria.  Also, there is no 
medical and/or factual basis upon which to conclude that 
there is functional loss due to pain associated with the 
thoracic spine musculoligamentous strain that is sufficient 
to warrant any additional rating for the service-connected 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The 
recent VA examiner opined that with repetitive use, there was 
a mild increase in pain, but this did not result in 
additional weakness, excess fatigability, incoordination, 
lack of endurance, or additional loss in range of motion.

There is no evidence on file in any respect that would 
suggest that the thoracic spine disability, after 
consideration of DeLuca, is at any time productive of either: 
forward flexion of the thoracolumbar limited to 60 degrees or 
less, or the combined range of motion of the thoracolumbar 
spine limited to 120 degrees or less; or manifested by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or manifested by 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 10 percent for the 
thoracic spine musculoligamentous strain.  Given the nature 
of the Veteran's service-connected thoracic spine 
musculoligamentous strain as described above, there is no 
basis under any of the relevant diagnostic codes for awarding 
an evaluation higher than the 10 percent rating already in 
effect.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher evaluation.  See 38 
C.F.R. § 4.1.  At present, however, there is no basis for a 
higher evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the Veteran's service-connected 
thoracic spine musculoligamentous strain does not meet the 
criteria for a rating greater than that currently assigned, a 
higher rating is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some limitation of 
motion of the thoracolumbar spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable diagnostic code criteria.  

The Veteran has submitted no evidence showing that his 
service-connected thoracic spine disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation; and 
there is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
 
B.  Vasomotor Rhinosinusitis

The Veteran's service-connected vasomotor rhinosinusitis is 
assigned a noncompensable initial disability rating under 
38 C.F.R. § 4.97, DC 6599-6522.  That hyphenated code 
indicates that the Veteran's vasomotor rhinosinusitis is 
evaluated under diagnostic criteria for rating respiratory 
system diseases of the nose and throat, by analogy as 
allergic or vasomotor rhinitis pursuant to 38 C.F.R. § 4.97, 
DC 6522.  

Rhinosinusitis is an inflammation of the paranasal sinuses, 
also called nasosinusitis.  See Dorland's Illustrated 
Medical Dictionary 1665 (31st ed. 2007).  The paranasal 
sinuses, are the mucosa-lined air cavities in the cranial 
bones that communicate with the nasal cavity, including the 
ethmoidal, frontal, maxillary, and sphenoid sinuses.  Id. at 
1745.  Sinusitis is the inflammation of a sinus, usually a 
paranasal sinus; it may be purulent or nonpurulent, acute or 
chronic.  Id. at 1746.  

Logically then, the Veteran's vasomotor rhinosinusitis may 
also be evaluated by analogy under diagnostic criteria for 
rating sinusitis, which is rated under the General Rating 
Formula for Sinusitis (DCs 6510 through 6514).  See 38 C.F.R. 
§ 4.97.

Under the General Rating Formula for Sinusitis, a zero 
percent evaluation is assignable for chronic maxillary 
sinusitis if detected by X-ray only (no other symptoms).  A 
10 percent disability rating is assignable for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or: three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Higher percentage levels of 
disability rating are assignable for more severe symptoms.  
38 C.F.R. § 4.97, DC 6513.  A note to the general rating 
formula defines an "incapacitating episode of sinusitis" as 
one that requires bed rest and treatment by a physician.  Id.

Under 38 C.F.R. § 4.97, DC 6522, the rating criteria provide 
that a 10 percent rating is warranted for allergic rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is warranted for allergic rhinitis 
with polyps.  38 C.F.R. § 4.97, DC 6522.  Because the Rating 
Schedule does not provide a zero percent evaluation for this 
code, a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In order to establish whether entitlement to a higher 
disability rating was warranted for the service-connected 
vasomotor rhinosinusitis, the RO scheduled the Veteran for a 
VA examination of the Veteran to be conducted in June 2008.  
The record shows that the Veteran failed to report for that 
examination.  The record does not reflect that the Veteran 
provided reasons for his failure to report.  Failure to 
report for an examination without good cause can result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009). 

Another VA examination of the nose, sinus, larynx, and 
pharynx was conducted in October 2008.  Review of the report 
of that VA examination shows that it does not contain any 
objective findings that would support a compensable 
disability rating under the above codes for the vasomotor 
rhinosinusitis.  See 38 C.F.R. § 4.97, DCs 6513, 6522.  

That report noted a history of persistent sinus and nasal 
congestion while the Veteran was on duty in Iraq, requiring 
medical care on at least one occasion when he was given some 
decongestant medications.  Presently the Veteran reported he 
was not using prescription medications or nasal sprays for 
congestion.  He reported occasional use of Vicks nasal spray 
for congestion, but otherwise no other medication or 
treatment.  He denied having any specific allergy symptoms 
such as sneezing or watery eyes, scratchy nose or throat.  He 
reported complaints described as a persistent nasal 
congestion and some occasional sinus pain and pressure.  With 
respect to headache associated with this disability, he 
reported that he had experienced these in the past, but they 
had resolved.  

He reported no periods of incapacity secondary to sinus 
congestion or nasal congestion.  He had had no sinus or nasal 
traumas or surgery.  He denied having had fever or chills.  
He did not describe any purulent nasal drainage.  He reported 
no cough.  He described having some degree of symptom such as 
nasal or sinus congestion with mild post nasal drainage that 
could be present on an essentially daily basis.  He reported 
experiencing an episode of sinusitis or more acute nature 
with increased sinus pain and pressure on average once per 
year.  He reported that his condition was stable.  

On examination, there was no evidence of sinus disease or 
soft palate abnormality.  There were no signs of nasal 
obstruction and no nasal polyps were present.  There was no 
septal deviation, no permanent hypertrophy of turnbinates 
from bacterial rhinitis, no rhinoscleroma present, no tissue 
loss or scarring or deformity of the nose, no evidence of 
Wegener's granulomatosis or granulomatous infection.  There 
were no residuals of an injury to the pharynx, including 
nasopharynx.  After examination the report contains an 
impression of normal paranasal sinus examination; and a 
summary that there was no significant effects of the 
vasomotor rhinosinusitis on the Veteran's usual occupation or 
daily activities.

Review of the claims file shows nothing otherwise to indicate 
significant treatment for symptoms referable to the service-
connected vasomotor rhinosinusitis.

In sum, the competent evidence on file does not show that the 
service-connected vasomotor rhinosinusitis results in a 
disability picture of incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or: three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Similarly, there 
is no evidence of a greater than 50 percent obstruction of 
the nasal passages on both sides or of a complete obstruction 
on one side.  

Thus, a disability rating in excess of zero percent is not 
warranted for the Veteran's vasomotor rhinosinusitis.  That 
disability is most appropriately evaluated under the codes 
discussed above as they are the most applicable to the 
vasomotor rhinosinusitis.  There are no other diagnostic 
criteria closely associated with this service-connected 
disability that would afford a higher disability rating for 
this disability.  38 C.F.R. § 4.97.

Finally, there is no evidence that the manifestations of the 
vasomotor rhinosinusitis is unusual or exceptional to 
demonstrate that the Rating Schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable disability rating for vasomotor rhinosinusitis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 
(2009).


ORDER

Entitlement to service connection for bilateral hearing loss, 
is denied.

Entitlement to service connection for irritable bowel 
syndrome, is denied.

Entitlement to service connection for gastroesophageal reflux 
disease to include acid reflux, hiatal hernia, and any 
intestinal condition other than irritable bowel syndrome, is 
denied.

A disability rating in excess of 10 percent for thoracic 
spine musculoligamentous strain is denied.

A compensable disability rating for vasomotor rhinosinusitis 
is denied.


REMAND

A remand to the RO is necessary to further address several 
claims.  The reasons for Remand as set out separately as to 
each claim.

Claims for increased initial evaluations for traumatic brain 
injury to include memory loss and for adjustment disorder 
with depressed and anxious mood, to include on the basis of 
PTSD.  When the Veteran sought service connection for a 
psychiatric disorder, he sought service connection for 
depression and PTSD.  The examiner concluded that the Veteran 
met the criteria for assignment of a diagnosis of adjustment 
disorder with depressed and anxious mood, but did not meet 
the criteria for assignment of any other diagnosis.  The 
Veteran continues to contend that his service-connected 
psychiatric disability would warrant a rating in excess of 10 
percent if a different diagnosis were to be assigned.  
Therefore, the examiner who conducted evaluation of the 
psychiatric disorder should be asked if the Veteran meets the 
criteria for assignment of any diagnosis of a psychiatric 
disorder other than adjustment disorder with depressed and 
anxious mood.

 The Veteran claims entitlement to an initial schedular 
disability rating in excess of 10 percent for traumatic brain 
injury to include memory loss.  Review of service treatment 
records show that the Veteran was injured in service twice in 
vehicles attacked by improvised explosive devices (IEDs).  
Service treatment records show that the first IED explosion 
occurred in May 2007, causing the vehicle he was driving to 
roll over.  The Veteran had physical injuries to the back and 
right shoulder and elbow, and symptoms including numbness in 
the right hand, confusion, headache, and during treatment he 
had not slept for 24 hours.  

Review of the claims file shows that in the VA medical 
records on file there are several notations indicating that 
the Veteran has received non-VA treatment and evaluation for 
neuropsychiatric symptomatology associated with his traumatic 
brain injury from two explosions in Iraq.  Multiple VA 
treatment records reference such neuropsychiatric treatment 
being conducted at Madonna Rehabilitation Hospital in 
Lincoln, Nebraska in 2008.   

The VA treatment records contain evidence suggesting that 
Madonna Rehabilitation Hospital may have been a lead 
treatment provider and evaluator of the Veteran's condition 
due to the brain injury.  As reflected in a May 2008 VA 
treatment record, it appears that VA referred the Veteran to 
that hospital for evaluation and treatment.  An August 2008 
VA treatment record contains a discussion indicating relevant 
findings were made at Madonna Rehabilitation Hospital on 
evaluating the Veteran's case.  The claims file, however, 
does not contain any private treatment records from that 
hospital, or any other private treatment records dated after 
the Veteran's period of active duty ended in December 2007.  
Any such records not on file should be obtained.

Further, review of the report of the December 2008 VA 
examination for traumatic brain injury shows that the claims 
file was not available for the examiner to review.  Though he 
did have access to review VA medical records, he had no 
access to the claims files, which contain fairly recent 
service treatment records containing significant medical 
evidence contemporaneous to and following the two serious 
injuries in service.  Also absent for review by the examiner 
were any private treatment records of treatment from Madonna 
Rehabilitation Hospital.  

After obtaining any additional private treatment records 
available and not on file, VA should arrange for an 
examination that takes into account the records of prior 
medical treatment with respect to addressing the current 
condition of the service-connected traumatic brain injury to 
include memory loss; and the service-connected adjustment 
disorder with depressed and anxious mood.  The cognitive and 
emotional/behavioral symptomatology of residuals of traumatic 
brain injury and symptomatology of acquired psychiatric 
disorders (mental disorders) often overlap, requiring 
examination of both.  See 38 C.F.R. § 4.124a, DC 8045; 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).     

Claims for service connection for headaches and a sleep 
disorder:  The Veteran was injured in a second IED explosive 
attack in October 2007.  Treatment records associated with 
that injury include symptoms of headaches.  Later, at the 
time of his December 2007 report of medical assessment, he 
continued to report complaints of headaches.  

Service treatment records show that after the May 2007 IED 
injury the Veteran did not sleep for 24 hours.  As reflected 
in a December 2007 service post-deployment health assessment 
report, the Veteran reported that during that period of 
service and presently, he would still feel tired after 
sleeping.  Review of the claims file following the last 
period of active service shows that VA treatment providers 
have diagnosed the Veteran with insomnia.  The Veteran was 
seen in September 2008 for follow-up regarding his traumatic 
brain injury, with complaints of insomnia, short-term memory 
impairment, and anxiety.  The Axis I assessment at that time 
was a sleep disorder of insomnia.  

The neuropsychiatric examination of the Veteran should 
include addressing the issue of whether any diagnosed sleep 
disorder is related to or part of the Veteran's service-
connected traumatic brain injury residuals or the separately 
service-connected psychiatric disorder.  

Similarly, that examination should also address the issue of 
whether any chronic headache disorder is related to or part 
of the Veteran's service-connected traumatic brain injury 
residuals and/or the separately service-connected psychiatric 
disorder.  In this regard, headaches were a central part of 
the initial symptoms following the IED injuries in Iraq; the 
Veteran essentially claims a continuity of headaches since 
then.  He is competent to attest to any symptoms he is 
capable of observing such as headaches, and as to the 
continuity of those symptoms following the period of active 
service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).

Claims for service connection for posterior occlusal wear and 
nocturnal bruxism: The Veteran claims entitlement to service 
connection for posterior occlusal wear and attrition; 
nocturnal bruxism, claimed as grinding teeth.  Bruxism can be 
defined as the involuntary, nonfunctional, rhythmic or 
spasmodic gnashing, grinding, and clenching of teeth (not 
including chewing movements of the mandible), usually during 
sleep, sometimes leading to occlusal trauma.  Causes may be 
related to repressed aggression, emotional tension, anger, 
fear, and frustration.  See Dorland's Illustrated Medical 
Dictionary 260 (31st ed. 2007). 

Service treatment records show that in September 2005, at the 
start of the Veteran's first period of active duty service, 
dental care providers issued the Veteran an athletic mouth 
guard with no indication as to the purpose of that device.  
The first indication of teeth grinding is shown at the end of 
the Veteran's last period of active duty, in a December 2007 
report of medical assessment.  At that time the Veteran 
reported that he had dental problems involving teeth grinding 
in his sleep. 

In a February 2008 VA dental treatment record, the provider 
indicated that restorative care was provided for multiple 
teeth, and the Veteran was provided with maxillary night 
guards and advised on their use at night.  In an April 2008 
statement, the Veteran reported that he began having dental 
problems and grinding his teeth during his tour of duty in 
Iraq.

An examination is necessary to obtain an opinion on whether 
the treated condition requiring dental restoration and 
provision of night guard, which is claimed as posterior 
occlusal wear and attrition and nocturnal bruxism, 
constitutes a disability for which service connection may be 
granted, and to determine if the claimed disorder is 
etiologically related to the Veteran's active duty service or 
to any service-connected disability; such as his service-
connected traumatic brain injury, and/or cervical spine 
musculoligamentous strain, both commonly known to be 
associated with headaches. 

Claim for initial compensable evaluation for cervical spine 
musculoligamentous strain:  The Veteran is seeking an initial 
compensable disability rating for his cervical spine 
musculoligamentous strain.  The Veteran underwent VA 
examination of the spine in October 2008, however, that 
examination only addressed the lumbar and thoracic spine.  
The examiner did not examine the Veteran's cervical spine 
regarding the service-connected cervical spine 
musculoligamentous strain.  An examination is needed in order 
to obtain findings necessary to evaluate the nature and 
condition of the Veteran's cervical spine musculoligamentous 
strain.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
as to the dates of any treatment received 
since December 2007 for any: (A) bruxism 
and resultant dental condition; 
(B) cervical spine condition; 
(C) headaches; 
(D) sleep disorder/apnea; or otherwise,
(D) neuropsychiatric conditions associated 
with his service-connected traumatic brain 
injury to include memory loss, and 
adjustment disorder with depressed and 
anxious mood, including: 
(i) any residuals of traumatic brain 
injury to include for any 
symptomatology such as : 
(a) cognitive impairment 
(decreased memory, 
concentration, attention, 
executive functions of the 
brain, thinking),
(b) emotional/behavioral 
impairment (including anxiety, 
nervousness, depression; 
behavioral changes such as 
involving disinhibition, 
impulsiveness, inappropriate 
emotional expressions, 
irritability). 
(c)  "physical impairment" 
(including headache, aphasia, 
difficulty swallowing, 
dizziness, motor dysfunction 
such as incoordination of 
movements, loss of balance or 
difficulty walking or sitting, 
muscle stiffness or spasms, 
slurred or slow speech, 
tingling, numbness, pain, or 
other sensations, vertigo, 
lightheadedness, weakness in a 
limb or facial muscle or side of 
body, blurry or double vision, 
seizures, sleep difficulties 
(more or less sleep than pre-
injury)).
(ii) any acquired psychiatric 
condition.

Ask the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies, to 
specifically include for 
treatment/evaluation at Madonna 
Rehabilitation Hospital in Lincoln, 
Nebraska beginning reportedly in 2008.  
Copies of the medical records (not already 
on file) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.

If requests for any private treatment 
records are not successful, inform the 
Veteran so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  After all clinical records identified 
by the Veteran or noted in paragraph #1 
have been obtained, if available, schedule 
the Veteran for an examination of his 
claimed dental condition of posterior 
occlusal wear and attrition; nocturnal 
bruxism, to include by an appropriate 
dental specialist and/or other specialty 
examination as required to determine the 
nature and etiology of any dental occlusal 
wear and attrition and nocturnal bruxism.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of relevant symptoms during and 
since his period of active service from 
November 2006 to December 2007.

For any dental/bruxism disability 
diagnosed, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
disability began or was permanently 
worsened during active service, and/or was 
the result of an inservice injury or 
disease, or was caused by or aggravated by 
a service-connected disability.
 
If the examiner determines that resort to 
speculation is required in order to 
respond to any of the inquiries below, the 
examiner should explain what additional 
medical data or other information or 
specialty examination is needed in order 
to provide the requested opinion without 
resort to speculation.  If a response to 
the questions requires a panel decision by 
more than one examiner, additional 
examination and a panel report should be 
conducted.  

2.  After all clinical records identified 
by the Veteran or noted in paragraph #1 
have been obtained, if available, schedule 
the Veteran for a neuropsychiatric 
examination, by an appropriate specialist 
(neuropsychiatrist if available), to 
determine:
A.  the severity of his service-
connected (i) traumatic brain injury 
to include memory loss, and (ii) 
adjustment disorder with depressed 
and anxious mood; and 
B.  to determine the nature and 
etiology of (1) any current sleep 
disorder, to include sleep apnea, (2) 
headache disorder, or (3) posterior 
occlusal wear and attrition/nocturnal 
bruxism: 
Examination of the service-connected (i) 
traumatic brain injury to include memory 
loss, and (ii) adjustment disorder with 
depressed and anxious mood, should be 
conducted in accordance with the latest 
Automated Medical Information Exchange 
(AMIE) worksheet for rating (i) traumatic 
brain injury residuals, and (ii) 
psychiatric disorders, respectively.

The examinations for (i) traumatic brain 
injury residuals, and (ii) psychiatric 
disorder should provide a detailed review 
of the Veteran's current complaints; as 
well as findings as to the nature, extent, 
and severity of symptoms caused by the (i) 
traumatic brain injury residuals, and (ii) 
psychiatric disorder.  If the Veteran 
meets the criteria for assignment of a 
diagnosis other than adjustment disorder 
with depressed and anxious mood, the 
examiner(s) should assign a diagnosis for 
each current neuropsychiatric disorder or 
psychiatric disorder.  For example, if the 
Veteran meets the criteria for PTSD, the 
examiner should so state.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims files should 
be made available to each examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies. The examiner should 
elicit from the Veteran a narrative of his 
history of relevant symptoms during and 
since his period of active service from 
November 2006 to December 2007.  This 
should specifically include the Veteran's 
report of any neuropsychiatric 
symptomatology involving the claimed 
bruxism, sleep disorder, and headaches; 
and the examiner should discuss whether 
any of these conditions constitutes a 
chronic disorder.

The examiner should identify any residuals 
of traumatic brain injury the Veteran has 
in addition to memory loss. The examiner 
should provide a medical opinion as to 
whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that any diagnosed (1) sleep 
disorder to include sleep apnea, (2) 
headaches disorder, (3) posterior occlusal 
wear and attrition/nocturnal bruxism, or 
(4) other diagnosed neuropsychiatric or 
neurologic condition, is the result of the 
Veteran's service. 
A.  In the case of an acquired 
neuropsychiatric/neurologic 
disability, or any chronic disorder 
of bruxism, sleep, or headaches, 
began or was permanently worsened 
during active service, and/or was the 
result of an inservice injury or 
disease, to specifically include 
traumatic brain injury, or was caused 
by or aggravated by a service-
connected disability.
B.  In the case of any brain 
hemorrhage, brain thrombosis, 
epilepsies, psychoses, or other 
organic diseases of the nervous 
system; whether this manifested to a 
compensable degree within one year of 
separation from active duty so as to 
warrant service connection on the 
basis of the relevant regulatory 
presumption.  See 38 C.F.R. §§ 3.307, 
3.309.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric 
disability to service.

3.  Schedule the Veteran for separate VA 
examinations by appropriate specialists 
(spine/orthopedic and neurologic) to 
determine the severity of the Veteran's 
service-connected cervical spine 
musculoligamentous strain, including 
orthopedic and neurologic manifestations.  

Examinations should be conducted in 
accordance with the latest Automated 
Medical Information Exchange (AMIE) 
worksheet for rating orthopedic 
(musculoskeletal) and neurological 
disability of the cervical spine.  
Notwithstanding this requirement, the 
report must address the requirements set 
out below.
 
The spine/orthopedic and neurologic 
examiners should elicit from the Veteran 
and record a detailed review of the 
Veteran's current complaints; as well as 
findings as to the nature, extent, and 
severity of symptoms caused by the 
cervical spine musculoligamentous strain.  

The spine/orthopedic and neurologic 
examiners should perform all studies 
deemed appropriate to the case, and set 
forth all findings in detail in the 
examination report.  This may include X-
rays, MRI studies, and EMG/NCS studies, as 
the examiners deem appropriate.  

The RO should make the claims file 
available to each of the examiners, who 
should review the entire claims folder in 
conjunction with their examinations.  The 
examiners should indicate this fact in the 
respective orthopedic and neurological 
examination reports.  Each examiner should 
provide a complete rationale for any 
opinion offered in the respective 
examination reports as to the nature and 
extent of severity of the orthopedic and 
neurologic manifestations of the service-
connected cervical spine disability.  If 
an examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.
 
The neurologic examination: The examiner 
should report all findings and note all 
associated symptoms, including those 
compatible with sciatic neuropathy, such 
as characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to the 
site of the diseased disc or discs 
concerning the cervical spine.  

The neurologic examiner should 
specifically comment as to whether the 
Veteran has incapacitating episodes 
associated with his service-connected 
cervical spine disability; and if so, 
document the frequency of such 
incapacitating episodes.  This must 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months.  

For purposes of evaluation, an 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the Veteran's 
cervical spine disability has upon the 
Veteran's daily activities.

The neurologic examiner should also elicit 
from the Veteran a history of any headache 
symptomatology during and since after the 
period of service ending in 

The examiner should elicit from the 
Veteran a narrative of his history of 
relevant headache symptoms during and 
since his period of active service from 
November 2006 to December 2007.  The 
examiner should opine as to whether any of 
any headache condition constitutes a 
chronic disorder; and if so, whether there 
is a probability of 50 percent or greater 
(is at least as likely as not) that such 
disability began or was permanently 
worsened during active service, and/or was 
the result of an inservice injury or 
disease, or was caused by or aggravated by 
a service-connected disability.

The spine (orthopedic) examination: The 
examiner should report all findings and 
note all associated symptoms of the 
service-connected cervical spine 
disability.  The orthopedic examiner 
should provide the range of motion of the 
cervical spine in degrees.  The examiner 
should note all symptoms such as pain, 
stiffness, or aching in the area of the 
cervical spine and lumbar spine affected 
by injury, as well as associated muscle 
spasm, guarding, or abnormal gait.  The 
examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss the effects on the Veteran's daily 
activities by his service-connected 
cervical spine disability.

4.  After the requested examinations have 
been completed, each examination report 
should be reviewed for compliance with the 
directives of this remand.  If any report 
is deficient in any manner, it should be 
returned to the examiner.

5.  If the ordered psychiatric examination 
includes a diagnosis of PTSD, and if the 
Veteran has attributed the disorder to an 
inservice stressor, then conduct any 
additional development deemed appropriate 
under 38 C.F.R. § 3.304(f) (2009).

6.  Conduct any additional development 
required, then readjudicate each issue on 
appeal.  If any benefit sought is not 
granted to the Veteran's satisfaction, 
issue the Veteran and his representative a 
supplemental statement of the case on that 
claim.  Allow an appropriate period of 
time for the Veteran and his 
representative to respond. Thereafter, 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


